Citation Nr: 0313241	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  99-18 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had more than 24 years active service, including 
service from December 1942 to March 1946, from February 1947 
to May 1947, and from October 1957 to September 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1999 RO rating decision that denied service 
connection for the cause of the veteran's death.


REMAND

In 2002 and 2003, the Board undertook additional development 
on the issue of entitlement to service connection for the 
cause of the veteran's death, pursuant to authority under 
38 C.F.R. § 19.9(a)(2) (2002).  Letters sent to the appellant 
from the Board were returned as undeliverable by the postal 
service.  In any event, the Board's regulation authorizing 
development of evidence or cure of procedural defect by 
issuance of Veterans Claims Assistance Act (VCAA) of 2000 
letters was invalidated by Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003)  In light of this decision, the Board may no longer 
consider evidence obtain on its own development unless 
initial consideration of it has been waived by the appellant 
or representative.

In the substantive appeal, the appellant requested a hearing 
at the RO.  A RO letter sent to her notifying her of the 
time, date, and location of the hearing was returned by the 
postal service as undeliverable.

In the substantive appeal, the appellant claims that the 
veteran had a psychiatric disability, including post-
traumatic stress disorder (PTSD), and hypertension that were 
due to service and contributed to the cause of the veteran's 
death.  Her representative claims that the veteran was 
potentially entitled to a total rating for compensation 
purposes based on unemployability for more than 10 years 
prior to his death and that the appellant should be granted 
dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 (West 2002).  Those claims 
have not been adjudicated by the RO and are "inextricably 
intertwined" to the claim for service connection for the 
cause of the veteran's death.  These claims should be 
adjudicated simultaneously.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should review the information 
in the veteran's claims folder for a more 
recent address of the appellant.  If such 
an address is found, an attempt should be 
made to notify her of the evidence needed 
to substantiate her claims for service 
connection for the cause of the veteran's 
death, service connection for a 
psychiatric disability, including PTSD, 
and hypertension, and DIC under 
38 U.S.C.A. § 1318.  The RO must review 
the claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in the 
VCAA and the related regulatory revisions 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002) are completed.

2.  The RO should adjudicate the claims 
for service connection for a psychiatric 
disability, including PTSD, and 
hypertension in conjunction with the 
review of the claim for service 
connection for the cause of the veteran's 
death, and adjudicate the claim for DIC 
under 38 U.S.C.A. § 1318.  If action 
remains adverse to the appellant, an 
appropriate supplemental statement of the 
case should be sent to her and the 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




